909 F.2d 1484
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW), Respondent.
No. 90-5801.
United States Court of Appeals, Sixth Circuit.
July 31, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW), its officers, agents, successors and representatives, enforcing its order dated January 26, 1990, in Case No. 7-CA-27588, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW), its officers, agents, successors and representatives, shall:

1. Cease and desist from:

4
(a) Discriminatorily accelerating the termination of employees because of organizing activity of the Union.


5
(b) Discriminating against the hire, tenure or terms or conditions of employment of employees, by discriminatorily accelerating their termination because of organizing activity of the Union.


6
(c) In any like or related manner interfering with, restraining, or coercing employees in the exercise of rights guaranteed by Section 7 of the National Labor Relations Act (hereinafter called the Act).


7
2. Take the following affirmative actions which the Board has found necessary to effectuate the policies of the Act.


8
(a) Recall and offer to reinstate Essie Boughan to her former position, or if such position no longer exists, to a substantially equivalent position without prejudice to her seniority or other rights previously enjoyed, and make her whole for any lose of pay suffered by reason of the discrimination against her, with interest, in the manner described in the section of the Administrative Law Judge's decision entitled, "The Remedy".


9
(b) Preserve and upon request, make available to the Board or its agent, for examination and copying, all payroll records, social security payment records, time cards, personnel records, and reports, and all other records necessary to analysis the amount of backpay due under this Judgment.


10
(c) Post at Respondent's office and place of business located at 8000 E. Jefferson Avenue, Detroit, Michigan, 48214, and at the Ford Training Center the attached notice marked "Appendix."    Copies of said notice, on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), after being duly signed by Respondent's authorized representative, shall be posted by it immediately upon receipt thereof, and be maintained by Respondent for 60 consecutive days thereafter, in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by Respondent to ensure that said notice is not altered, defaced or covered by any other material.


11
(d) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps Respondent has taken to comply therewith.

APPENDIX
NOTICE TO EMPLOYEES

12
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


13
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

14
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


15
Section 7 of the Act gives the employees the following rights:

To organize
To form, join, or assist any union

16
To bargain collectively through representatives of their own choice


17
To act together for other mutual aid or protection


18
To choose not to engage in any of these protected concerted activities.


19
WE WILL NOT interfere with, coerce or restrain our employees in the exercise of their rights guaranteed by Section 7 of the Act, by discriminatorily accelerating their termination because of organizing activity of the Union.


20
WE WILL NOT discriminate against the tenure or the terms and conditions of employment of our employees by accelerating their termination because of organizing activity of the Union.


21
WE WILL recall, or offer immediate reinstatement to Essie Boughan, to her former position or, if such position no longer exists, to a substantially equivalent position without prejudice to her seniority or other rights previously enjoyed, for the remainder of the term she would have worked (until after the first of the year), and make her whole for any lose of pay suffered by reason of our discrimination against her, with interest.


22
WE WILL NOT in any like or related manner interfere with, restrain or coerce employees in the exercise and enjoyment of rights guaranteed them by Section 7 of the National Labor Relations Act.


23
All our employees are free to become, remain, or refuse to become or remain, members of International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW), or any other labor organization.


24
INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW)


25
(Employer)

Dated____________By____________________

26
(Representative) (Title)


27
This is an official notice and must not be defaced by anyone.


28
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered with any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Ave., Room 300, Detroit, MI 48226-2569, Telephone (313)226-3219.